DETAILED ACTION
CLAIMS 1-22 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 1-2 and 5-22
 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Eric. Replogle, Reg. No. 52,161 on 1/21/2022 and in a follow up communication on 1/25/2022.

The application has been amended as follows: 
1.	(Currently amended) A non-transitory machine-readable medium having executable instructions to cause one or more processing units to perform a method to manage performance of a data processing system, the method comprising:
collecting historical input/output (I/O) information about a plurality of I/O operations over a time period with a persistent storage system of an I/O subsystem for the data processing system; 
receiving I/O information of a current I/O operation of the data processing system; 
in response to the current I/O operation, selecting a reduced power state from one of a plurality of possible reduced power states for a processing core of an integrated circuit of the data processing system, wherein the reduced power state is applied to the processing core when the current I/O operation is being processed by the I/O subsystem of the data processing system, [[and]]the selecting is based on at least the , the I/O information of the current I/O operation includes at least a direction of the I/O operation, wherein the direction of the I/O operation is one of read and write, and, in response to the direction of the I/O operation is write, the current I/O information is ignored in the determining of the reduced power state; 
issuing an I/O operation request for the current I/O operation to the I/O subsystem, wherein the processing core is in the reduced power state; and
receiving a notification that the current I/O operation has completed, wherein the processing core comes out of the reduced power state.
3.	(Canceled) 
4.	(Canceled) 
5.	(Currently amended) The non-transitory machine-readable medium of claim [[3]] 1, wherein, in response to the direction of the I/O operation is read, the determining of the reduced power state comprises selecting a power state of high power consumption level and low latency.
10.	(Currently amended) A computer implemented method to manage performance of a device, the method comprising:
collecting historical input/output (I/O) information about a plurality of I/O operations over a time period with a persistent storage system of an I/O subsystem for the device; 
receiving I/O information of a current I/O operation of the device; 
in response to the current I/O operation, selecting a reduced power state from one of a plurality of possible reduced power states for a processing core of an integrated circuit of the device for the processor, wherein the reduced power state is applied to the processing core when the current I/O operation is being processed by the I/O subsystem of the device and the selecting is based on at least the historical I/O information and the I/O information of the current I/O operation, the I/O information of the current I/O operation includes at least a direction of the I/O operation, wherein the direction of the I/O operation is one of read and write, and, in response to the direction of the I/O operation is write, the current I/O information is ignored in the determining of the reduced power state;;
issuing an I/O operation request for the current I/O operation to the I/O subsystem, wherein the processing core is in the reduced power state; and
receiving a notification that the current I/O operation has completed, wherein the processing core comes out of the reduced power state.
16.	(Currently amended) A device for performance management, the device comprising:
a processing core of an integrated circuit;
a memory coupled to the processor though a bus; and
a process executed from the memory by the processor causes the processing core to collect historical input/output (I/O) information about a plurality of I/O operations over a time period with a persistent storage system of an I/O subsystem of the device, receive current I/O information of an I/O operation, in response to the current I/O operation, select a reduced power state from one of a plurality of possible reduced power states for the processing core, wherein the reduced power state is applied to the processing core when the current I/O operation is being processed by an I/O subsystem and the selection is based on at least the historical I/O information and the current I/O information, the I/O information of the current I/O operation includes at least a direction of the I/O operation, wherein the direction of the I/O operation is one of read and write, and, in response to the direction of the I/O operation is write, the current I/O information is ignored in the determining of the reduced power state, issue the I/O operation request for the current I/O operation to the I/O subsystem, wherein the processing core is in the reduced power state,  receive a notification that the current I/O operation  has completed, wherein the processing core comes out of the reduced power state.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/             Examiner, Art Unit 2187              

/JAWEED A ABBASZADEH/             Supervisory Patent Examiner, Art Unit 2187